Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 31, 2007 (People v Sealey, 42 AD3d 578 [2007]), affirming a judgment of the Supreme Court, Queens County, rendered March 31, 2004.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *708effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Skelos and Balkin, JJ., concur.